Opinion by
Mr. Justice Mitcitblr,
There was no evidence of negligence on the part of the defendants. They were not the owners of the building or the elevator, nor was the latter one of the tools for defendants’ employees to use, or a place for them to work in. The latter used the stairs or the elevator in going from floor to floor at their own volition, apparently as defendants themselves and everybody else about the building did. If there was danger in the use of the elevator it was as open to the notice of the deceased as to defendants, and he being of full age and a mechanic in a trade requiring intelligence was in no need of instruction as to obvious risks.
But beyond this there was no evidence to show how or why the deceased got into the position of danger. Three men working on the building, but not employees of defendants, after starting the elevator found that it stopped, and looking up the shaft saw deceased’s head pinned under the balance weight on an upper floor. That is all that is known of the accident. Why the deceased put his head in the place of danger can only be conjectured, and so far as the accident itself speaks it points to deceased’s own negligence.
Judgment affirmed.